Citation Nr: 1643360	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  11-17 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating higher than 0 percent for sinusitis, effective January 15, 2008, and higher than 10 percent, effective May 6, 2013.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective prior to August 31, 2015.
 

REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to January 2008. 

This appeal to the Board of Veterans' Appeals (Board) arises from August 2008 and January 2012 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Roanoke, Virginia.  In August 2008, the RO, in pertinent part, granted service connection for sinusitis, assigning a 0 percent rating, effective January 15, 2008.  A higher rating of 10 percent for sinusitis was later assigned in a July 2015 rating decision, effective May 6, 2013.  The RO denied entitlement to service connection for PTSD in January 2012.

The Veteran filed a formal claim for a TDIU due to service-connected migraines, depression, and degenerative disc disease of the cervical spine in March 2009, which apparently was characterized as also encompassing an increased rating claim for all of her service-connected disabilities, including sinusitis.  In addition to other matters, the increased rating claim for sinusitis and TDIU claim was denied in December 2009.  The Board will construe the March 2009 TDIU claim as a continuation of the original decision in August 2008, which granted service connection for sinusitis, as the Veteran essentially asserted entitlement to a higher rating for her service-connected disabilities by claiming unemployability due to service-connected disabilities in March 2009.  See generally 38 C.F.R. § 3.159 (b).

The Veteran did not appeal the TDIU claim that was denied in December 2009.  Nonetheless, the medical evidence of record, particularly a September 2014 statement from a VA doctor, raised the issue of entitlement to a TDIU, which was considered as part of the increased rating claim for sinusitis.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).

In December 2015, the RO granted service connection for schizoaffective disorder (previously rated as major depression) and assigned a 100 percent rating, effective August 31, 2015.  The RO noted in a December 2015 supplemental statement of the case that entitlement to a TDIU, effective August 31, 2015, was rendered moot by the grant of the 100 percent rating for schizophrenia; and found that entitlement to a TDIU prior to August 31, 2015 was not shown.

While the Veteran has a 100 percent disability rating, effective August 31, 2015, based on the total disability rating assigned for schizophrenia (which encompasses major depression), the issue of entitlement to a TDIU is not moot for this time frame, if the evidence potentially shows that the Veteran is unemployable due to a service-connected disability other than schizophrenia/ major depression.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  However, as shown in more detail below, while the evidence shows that the Veteran was unemployable prior to August 31, 2015, the evidence does not show that the Veteran has been rendered unemployable solely due to a service-connected disability other than schizophrenia/ major depression.  Therefore, the Board agrees with the RO that the issue of entitlement to a TDIU, effective August 31, 2015 has been rendered moot, as the highest possible disability rating has been reached for that time frame.

The Veteran had originally requested a Board hearing on a VA Form 9 in May 2014 appealing the denial of service connection for PTSD, but withdrew her request in April 2016.  The Veteran also withdrew her claim for service connection for PTSD and increased rating claim for sinusitis in April 2016, and limited her appeal to entitlement to a TDIU prior to August 31, 2015.


FINDINGS OF FACT

1.  In April 2016, the Veteran submitted a written statement, which included the Veteran's name and claims file number, and communicated that she wished to withdraw her claim for service connection for PTSD and increased rating claim for sinusitis.

2.  Effective January 15, 2008 to August 31, 2015, the Veteran's service-connected disabilities have met the percentage requirements for the award of a schedular TDIU, and the collective lay and medical evidence on the question of whether the Veteran's service-connected psychiatric disorder prevented her from obtaining and retaining substantially gainful employment is, at least, in relative equipoise.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an increased rating for sinusitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU, from January 15, 2008 to August 31, 2015, are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issues

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

A governing regulation provides that all withdrawal of appeals must be in writing (or on the record at a hearing). 38 C.F.R. § 20.204(b).  In particular, an appeal withdrawal should be filed with the agency of original jurisdiction (hereinafter "AOJ") until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board. 38 C.F.R. § 20.204(b)(2).  

The withdrawal statement also must include the name of the veteran, applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).

In April 2016, the Veteran submitted a written statement that she wanted to withdraw her appeal as to service connection for PTSD and increased rating for sinusitis.  The April 2016 written statement included the Veteran's name and claims file number.  Therefore, the Veteran has satisfied the requirements of 38 C.F.R. § 20.204(b) in withdrawing her appeal with respect to these issues on appeal.  

Because the Veteran has withdrawn her appeal regarding the service connection claim for PTSD and increased rating claim for sinusitis, there remain no allegations of error of fact or law for appellate consideration on these issues, and the Board does not have further jurisdiction.

II.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

Here, the Veteran's TDIU claim has been inferred from her increased rating claim for her service-connected sinusitis, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), as noted in the Introduction.    

The Veteran's current service-connected disabilities are (1) schizoaffective disorder, present episode depressed type (previously rated as major depression), rated 100 percent from August 31, 2015; (2) migraine headaches, rated 50 percent from January 15, 2008; (3) major depression, rated 30 percent from January 15, 2008 to August 31, 2015; (4) right shoulder impingement, rated 10 percent from January 15, 2008; (5) degenerative disc disease, cervical spine, rated 10 percent from January 15, 2008; (6) tinnitus, rated 10 percent from January 15, 2008; (7) irritable bowel syndrome, rated 10 percent from January 15, 2008; (8) sinusitis, rated 0 percent from January 15, 2008, and 10 percent from May 6, 2013; (9) allergic rhinitis, rated 0 percent from January 15, 2008; (10) bronchitis with sarcoidosis, rated 0 percent from December 11, 2009; and (11) hemorrhoids, rated 0 percent from January 15, 2008.  The Veteran also is in receipt of special monthly compensation based on schizophrenia being rated as 100 percent disabling, and additional service-connected disabilities being independently ratable at 60 percent or more, effective August 31, 2015.  

The Veteran's combined disability rating for her service-connected disabilities is 80 percent, from January 15, 2008; and 100 percent from August 31, 2015.  See generally 38 C.F.R. § 4.25, Table I - Combined Ratings Table.  Thus, the Veteran meets the schedular criteria for a TDIU, from January 15, 2008, under 38 C.F.R. § 4.16 (a).  The determinative issue is whether she is considered unemployable from January 15, 2008.

The record shows that the Veteran has not worked since her separation from service in January 2008.  She had a background in retail, computers, and assembly work prior to military service.  See March 2008 VA examination.  Her occupational specialty in the military was dental specialist.  See April 2009 VA examination report.  At some point after service, she was taking classes at a community college for criminal justice in April 2009.  See, e.g, April 2009 VA treatment record; April 2009 VA examination report.  However, none of the records show that the Veteran worked in any substantial capacity since service.  A March 2008 VA psychiatric examination report notes that the Veteran stated that she was unemployed because she did not have her car; but the examiner noted that the Veteran appeared depressed and it was felt that this was a significant reason for her not being employed.  Her daily activities reportedly consisted of staying at home, sleeping for most of the day.  

An April 2009 VA examination report notes that the Veteran could do physical and sedentary work with her psychiatric disabilities as long as she was given some accommodations, such as appropriate medication, support, and especially personal support.  A separate VA examination report in April 2009 notes that the Veteran's cervical spine and migraine headaches had no effect on her employment.

An October 2009 VA examination report notes that the Veteran stated that she would like to work but was worried about how angry she would become with people around her.  The examiner found that the Veteran would be capable of performing work in certain circumstances; but would need to be in a structured environment in which her boss communicated well with her in a supportive and helpful manner.

In May 2013, the Veteran underwent a VA examination.  Her diagnosis was changed from major depression to schizoaffective disorder.  She reported hearing voices and the examiner found that she had difficulty in conforming to regulations and would become suspicious, angry, or upset and started projecting her anger onto others.  She continued to have poor judgment, poor insight, and poor capability to manage her 3-year old son, who had been taken away by child protective services.  Her prognosis was guarded and impairment was moderate to severe.

A June 2013 psychological evaluation part of the U.S. Social Security Administration (SSA) records notes that the Veteran called a crisis hotline in February 2013 and was threatening suicide.  The report further notes that in March 2013 child protective services received a report that she had called the crisis hotline and threatened to harm her child.  When the police came to her home, she reportedly stated that she did not know why they were there and was unable to identify whom she had contacted and made threatening statements regarding her son.

The Veteran's mother submitted a statement in May 2014 that she believed the Veteran was 100 percent disabled because of her mental disorders, which made her sometimes not live in reality.  She further noted that the Veteran's mental disorders sometimes made her cut herself or threaten to hurt her child who had autism.  She noted that in 2010 the Veteran went to jail while pregnant because she was running from the police while having a "PTSD episode."  She indicated that everyone in the family was afraid of the Veteran and did not trust her because they did not know when she might "snap" and that in 2013 she lost custody of her child for nine months due to "PTSD episodes."  The Veteran's mother indicated that her daughter could not work in any type of job because of her PTSD and the voices that she heard and the things that she would do to herself and threaten to do to others.

In September 2014, a VA physician submitted a statement that the Veteran was under her care for mental disorders along with some physical disorders and could not work or maintain any type of job with her disabilities.  The same physician submitted a similar statement in another September 2014 letter that the Veteran would always have a hard time mentally and would have to stay on her medications lifelong.  The doctor further noted that the Veteran was completely disabled and could not work in any type of job.

The RO asked for a clarification on the May 2013 VA examination report and requested that an examiner comment on the functional impairments of her service-connected psychiatric disorder and how it impacted her occupational and employment activities.  It was noted that the examiner should refrain from providing an opinion on whether the Veteran was unemployable or employable.  In response, an August 2015 statement from a VA physician notes that the Veteran is able to do her work such as answering phones, getting items, and interacting with clients on a superficial level; but she did have a high index of suspicion and defensive attitude, which made it difficult for her to be a team player.  While this statement appears to suggest that the Veteran is working, the issue of TDIU for this time frame, August 31, 2015, as it would pertain to her psychiatric disorder is irrelevant as she already is in receipt of the highest schedular rating for her psychiatric disability, effective August 31, 2015.  There is no other finding in the record suggesting that the Veteran has been substantially employed prior to this.

In consideration of the evidence of record, the Board finds that the Veteran's service-connected psychiatric disorder (first diagnosed as major depression and more recently as schizophrenia) precluded her from securing and following a substantially gainful occupation as of January 15, 2008.  Specifically the service treatment records show she was diagnosed with depressive-type psychosis during her military service.  See, e.g., August 9, 2006 treatment record.  The record also shows that after her separation from service she never worked.  In March 2008, it was felt by an examining clinician that the Veteran's depression was a significant reason why she was not working.  Another VA physician determined in September 2014 that the Veteran was unemployable due to her mental health problems.  The medical evidence and statements from the Veteran's mother also are consistent as it is shown that she was hearing voices, had threatened to kill herself, and had threatened to harm her young child resulting in child protective services taking him away temporarily.  While VA examiners in April 2009 and October 2009 found that the Veteran could do physical and sedentary work with her psychiatric disabilities as long as she was given some accommodations, such as appropriate medication, support, and especially a very communicative boss, these findings are not enough to outweigh the probative value of the other evidence of record, which does not support that the Veteran has been employable at any time since her separation from service due to her service-connected psychiatric disabilities.  

The record shows that SSA found that the Veteran was not unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment.  See April 2012 SSA decision.  VA, however, is not bound by decisions of other agencies, but instead bound by the regulations of the Department, instructions of the Secretary, and the precedent opinions of the General Counsel. See 38 U.S.C.A. § 7104 (c).  As such, while SSA records are probative on the question, the VA has its own laws and regulations to consider in making the determination at issue, and is bound by such laws and regulations.  Id.

As noted in the introduction, because the Veteran has a 100 percent disability rating, effective August 31, 2015, based on the total disability rating assigned for schizophrenia, the issue of entitlement to a TDIU is moot for this time frame, as the evidence does not show that the Veteran is unemployable, effective August 31, 2015, due to a service-connected disability other than the service-connected psychiatric disorder.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  It is true that the Veteran is in receipt of a 50 percent rating for migraine headaches, which is relevant for migraine headaches with symptoms that produce of severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  However, there are no findings in the record that suggest or establish that the Veteran has been determined to be unemployable as a result of her migraine headaches.  An April 2009 VA examination report in April 2009 notes that the Veteran's cervical spine and migraine headaches had no effect on her employment.  

Thus, the Board resolves all doubt in the Veteran's favor in concluding that the Veteran's psychiatric disability, alone, rendered her unemployable, effective January 15, 2008 to August 31, 2015.

The Veteran's TDIU claim has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 
ORDER

Entitlement to service connection for PTSD is dismissed.

Entitlement to an increased rating higher than 0 percent for sinusitis, effective January 15, 2008, and higher than 10 percent, effective May 6, 2013, is dismissed.

Entitlement to a TDIU due to service-connected psychiatric disorder, effective January 15, 2008 to August 31, 2015, is granted, subject to the rules and law governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


